DETAILED ACTION
Election/Restrictions
Claims 1, 4, 7, 8, 14-16, 18, 21, 22, and 24 are allowable. Claims 3, 9, 19, 20, 25 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on August 12, 2021, is hereby withdrawn and claims 3, 9, 19, 20, 25 and 26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A substrate processing apparatus as claimed in claim 1 was not found in or suggest in the art, specifically: a reaction chamber; and an anode component disposed in the reaction chamber, the anode component having a flow path for a heat exchange fluid, wherein the reaction chamber has a first opening, the anode component includes: a deposition shield having a second opening at a position corresponding to the first opening; and a shutter configured to open or close the second opening, wherein each of the deposition shield and the shutter has the flow path, wherein the anode component includes a frame having an internal space, a partition defining the flow path in the internal space, and a heat exchange accelerating member disposed in the flow path, and the heat exchange accelerating member has a lattice structure which is configured to support the frame from inside. More specifically wherein the anode component includes a frame having an internal space, a partition defining the flow path in the internal space, and a heat exchange accelerating member disposed in the flow path, and the heat exchange accelerating member has a lattice structure which is configured to support the frame from inside was not found in or suggest by the art.
A plasma processing apparatus as claimed in claim 14 was not found in or suggested by the art, specifically: a plasma processing chamber having a sidewall and an internal space surrounded by the sidewall, the sidewall having a first opening; a gate valve configured to open or close the first opening; a cylindrical shield member detachably disposed along the sidewall in the internal space of the plasma processing chamber, the cylindrical shield member having a second opening facing the first opening, the cylindrical shield member having a first coolant flow path; and a shutter configured to open or close the second opening, the shutter having a second coolant flow path, wherein the shutter includes a frame having an internal space, a partition defining the second coolant flow path in the internal space, and a heat exchange accelerating member disposed in the second coolant flow path, and the heat exchange accelerating member has a lattice structure which is configured to support the frame from inside. More specifically, wherein the shutter includes a frame having an internal space, a partition defining the second coolant flow path in the internal space, and a heat exchange accelerating member disposed in the second coolant flow path, and the heat exchange accelerating member has a lattice structure which is configured to support the frame from inside was not found in or suggest by the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716